DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 49 and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (6513837) in view of Yamamoto et al. (5404923).
Regarding claim 32, the Fujikawa et al. reference discloses a cryogenic fluid system (Figure 1), comprising a cap (5) movable between open and closed positions with respect to an inlet (2b),
a cryogenic fluid supply assembly (2) including a nozzle (2c) configured to move vertically (see col. 3, lines 60 – 65), and


Regarding claim 49, the Fujikawa et al. reference discloses the isolation assembly (2a, 2b) comprising: a bellows (13) positionable with respect to the nozzle (2c) and the inlet with respect to which the bellows move to provide the confined volume inside of which connection between the nozzle and the inlet occurs.  See Figure 7.

Regarding claim 52, the Yamamoto et al. reference further teaches a controller configured to automatically sense relative positions of the nozzle and of the inlet to sense and to control alignment of the nozzle with respect to the inlet (see col. 3, line 23 – col. 4, line 17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Fujikawa et al. device to have a sensor(s) and controller to position the nozzle and bellows with the inlet as, for example, taught by the Yamamoto et al. reference in order to automatically sense the relative position of the nozzle and inlet and accurately align the two.

Regarding claim 53, the Fujikawa et al. reference further discloses the isolation assembly comprising a seal (2a, 2b) configured to seal with the inlet, and further comprising a fluid connection (8) to the confined volume to evacuate gas from the confined volume.  See column 5, lines 27-50.

Regarding claim 54, the Fujikawa et al. reference further discloses the isolation assembly comprising a vacuum source (8b) coupled to the fluid connection to evacuate gas from the confined volume. See column 4, lines 36-42.


Claims 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (6513837) in view of Yamamoto et al. (5404923) and further in view of Hansel (4108223).
Regarding claim 50, modified Fujikawa et al. discloses the invention, but doesn’t disclose at least one magnet assembly disposed at a bottom end of the bellows for magnetically engaging one or more magnetic elements adjoining the inlet to produce the confined volume.  However, the Hansel reference discloses another fuel transfer device (25) having a bellows (27) and magnet (35) to obtain a tight seal with the fill pipe (col. 3, lines 1-11).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Fujikawa et al. device to have a magnet assembly as, for example, taught by the Hansel reference in order to obtain a tight seal with the fill inlet.

Regarding claim 51, the Hansel reference further teaches wherein the at least one magnet assembly cooperates with the one or more magnetic elements adjoining the inlet to put pressure on a sealing gasket to provide the confined volume with a vacuum tight seal.  The magnetic element is defined by the inlet of the fill pipe.

Allowable Subject Matter
Claims 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various fuel transfer devices similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753